DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 7, 8, 10, 12, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 8 of US 11314496 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5 and 8 of US 11314496 B2 contain all the limitations of instant application claims 1, 3, 7, 8, 10, 12, 15 and 17 (see mapping table below). Thus, claims 1, 3, 7, 8, 10, 12, 15 and 17 of the instant application are not patentably distinct from claims 1, 3, 5 and 8 of US 11314496 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 11314496 B2
Instant Application 17/682375
1. A method for installing a new operating system, the method comprising: 

receiving, at an operating system executing on a computing device, a definition that includes a list of a plurality of files associated with the new operating system and locations for the plurality of files in at least one memory storage; 


accessing, using the operating system, a container that includes the plurality of files; 

moving each file in the plurality of files from the container to the locations in the at least one memory storage specified in the definition independently and in parallel of remaining files in the plurality of files; 


after the each file is moved, transitioning the each file from a file uninstalled state to a file installed state independently from when the remaining files in the plurality of files that are being moved in parallel with the each file have completed the moving; 



transitioning the new operating system from an uninstalled state to an installed state once the plurality of files transitioned to file installed states; and 

initiating the new operating system using the plurality of files once the new operating system transitioned to the installed state.
1. A method related to a rapid update of software, the method comprising:

accessing, using an operating system executing on a computing device, a definition that includes a list of a plurality of files associated with existing software for the computing device and locations for the plurality of files in at least one memory storage;

accessing, using the operating system, a container that includes the plurality of files;

moving each file in the plurality of files from the container to the locations in the at least one memory storage as specified in the definition, wherein moving each file is performed independently and in parallel of other files in the plurality of files;

after each file in the plurality of files is moved, transitioning each file in the plurality of files from an uninstalled state to an installed state, wherein the transitioning each file is performed independently from completion of moving the other files in the plurality of files to the locations in the at least one memory storage;

transitioning the existing software from a previous state to an updated state once each of the plurality of files have transitioned to installed states; and

causing the existing software for the computing device to be initiated after the existing software is transitioned to the updated state.

3. The method of claim 2, wherein the existing software comprises the operating system.

5. The method of claim 4, wherein the definition is in a JavaScript Object Notation (JSON) format.
7. The method of claim 1, wherein the definition comprises data in a JavaScript Object Notation (JSON) format.

3. The method of claim 1, wherein the container is a quick emulator copy on write (QCOW) container.
8. The method of claim 1, wherein the container comprises data in a quick copy on write (QCOW) format.

1. A method for installing a new operating system, the method comprising: 








receiving, at an operating system executing on a computing device, a definition that includes a list of a plurality of files associated with the new operating system and locations for the plurality of files in at least one memory storage; 


accessing, using the operating system, a container that includes the plurality of files; 

moving each file in the plurality of files from the container to the locations in the at least one memory storage specified in the definition independently and in parallel of remaining files in the plurality of files; 


after the each file is moved, transitioning the each file from a file uninstalled state to a file installed state independently from when the remaining files in the plurality of files that are being moved in parallel with the each file have completed the moving; 



transitioning the new operating system from an uninstalled state to an installed state once the plurality of files transitioned to file installed states; and 

initiating the new operating system using the plurality of files once the new operating system transitioned to the installed state.
10. A computing device, comprising:

a processor;

a network interface device; and
a non-transitory computer-readable medium having instructions stored thereon executable to cause the computing device to perform operations comprising:

accessing, using an operating system executing on the computing device, a definition that includes a list of a plurality of files associated with existing software for the computing device and locations for the plurality of files in at least one memory storage;

accessing, using the operating system, a container that includes the plurality of files;

moving each file in the plurality of files from the container to the locations in the at least one memory storage as specified in the definition, wherein moving each file is performed independently and in parallel of other files in the plurality of files;

after each file in the plurality of files is moved, transitioning each file in the plurality of files from an uninstalled state to an installed state, wherein the transitioning each file is performed independently from completion of moving the other files in the plurality of files to the locations in the at least one memory storage;

transitioning the existing software from a previous state to an updated state once each of the plurality of files have transitioned to installed states; and

causing the existing software for the computing device to be initiated after the existing software is transitioned to the updated state.

12. The computing device of claim 11, wherein the existing software comprises the operating system.

5. The method of claim 4, wherein the definition is in a JavaScript Object Notation (JSON) format.
15. The computing device of claim 10, wherein the definition comprises data in a JavaScript Object Notation (JSON) format.

8. A system for installing a new operating system, the system comprising: 

a non-transitory memory storing instructions;

and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: 

receiving, at an operating system executing in the system, a definition that includes a list of a plurality of files associated with the new operating system and locations for the plurality of files in at least one memory storage; 


accessing, using the operating system, a container that includes the plurality of files; 

assigning to each file in the plurality of files a file uninstalled state; 

moving the each file in the plurality of files from the container to the locations in the at least one memory storage specified in the definition in parallel with and independently from remaining files in the plurality of files, wherein each file completes the move at a time different from the remaining files; 

after the each file completes the move, transitioning the each file from the file uninstalled state to a file installed state regardless of whether the remaining files that are being moved in parallel with the each file have completed the moving; 



transitioning the new operating system from an uninstalled state to an installed state once the plurality of files transitioned to file installed states; and 

initiating the new operating system using the plurality of files once the new operating system transitioned to the installed state.
17. A non-transitory computer-readable medium having instructions stored thereon executable to cause a computing device to perform operations comprising:







accessing, using an operating system executing on the computing device, a definition that includes a list of a plurality of files associated with existing software for the computing device and locations for the plurality of files in at least one memory storage;

accessing, using the operating system, a container that includes the plurality of files;




moving each file in the plurality of files from the container to the locations in the at least one memory storage as specified in the definition, wherein moving each file is performed independently and in parallel of other files in the plurality of files;


after each file in the plurality of files is moved, transitioning each file in the plurality of files from an uninstalled state to an installed state, wherein the transitioning each file is performed independently from completion of moving the other files in the plurality of files to the locations in the at least one memory storage;

transitioning the existing software from a previous state to an updated state once each of the plurality of files have transitioned to installed states; and

causing the existing software for the computing device to be initiated after the existing software is transitioned to the updated state.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example,
US 20060123410 A1 is cited for teaching:

[0058] In an aspect of the present invention, each install component does not affect the other install components used in conjunction with the modular install configuration engine. Thus, each install component is independent of the other install components. Alternatively, an install component may use another install component as a resource or use another install component in some other way. In this case, the two install components are required when plugged-into the modular install configuration engine. In both cases, the modular install configuration engine ensures that no compatibility problems arise as a result of differing instructions in each install component.
(emphasis added)

[0068] Whatever process is used to install the payload files, the modular install configuration engine prevents the install components from conflicting with each other. Payload files may have the same name, so the modular install configuration engine may require that each install component be placed in a separate directory on the system's storage device. If a conflict exists between one or more actions or payload files, the modular install configuration engine may prevent one or both files from being installed on the user's system. In this case, the modular install configuration engine can notify the user or manufacturer that a conflict exists between instructions. The user or the manufacturer(s) of the install components can then take appropriate action.
(emphasis added)

US 7971201 B2 is cited for teaching:

(21) The configuration command file is a file designating the names of environment files, types of operation, and folder paths and differentiating whether the environment files are files for installation such as a compile tool or other application or for just copying such as a DLL. The software generation environment construction processing 3 installs or copies each environment files at an installation location or copy location of a predetermined address in accordance with the information of the configuration command file. Due to this, the generation environment storage unit 14 becomes a clean install environment for generating the software concerned. (col. 6:43-53; emphasis added)

US 20050160104 A1 is cited for teaching:

[0129] Upon completion of the business component and business data object construction process, or alternately upon partial completion of the application generation process, all generated components and data objects are deployed in step 710 to be made available to non-local Business Components and application users. Accordingly, portions of, or a part of an entire software application, including specific modules, can be generated and deployed. A business component and/or a business data object can be undeployed to remove it from the available enterprise application environment. A color-coded icon or button next to each component and object displayed to the user indicates the deployment status, with, for example, green indicating a deployed status and red indicating an undeployed status. Yellow can indicate that the business component/object has been deployed and then changed, thereby visually indicating that the component/object needs to be re-deployed. The Business Logic Builder Module 412 deploys and undeploys the generated software code and objects, including Session Enterprise JavaBeans (EJB's) and methods (including remove, create, update, find by primary key, find all), to the target Application Server 620 environment for subsequent access by the application users/clients.
(emphasis added)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192